DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 25 July 2022.  As directed by the amendment: claims 1-4, 6, 8-10, 13-15, 19 & 20 have been amended, claim 7 has been cancelled, and no claims have been added.  Thus, claims 1-6 & 8-20 are presently pending in this application.
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites “the air inlet channel” which lacks proper antecedent basis in the claim. While “an air inlet channel” is established in claim 10, claim 14 depends only from claims 1 & 11. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coderre (US 3,889,705) in view of Bede (US 2,896,862) and Baatz (US 4,590,796).
Regarding claim 1, Coderre discloses (figs. 1-3) a pulsation damper (2) comprising: 
a housing (3) defining a fluid chamber (incl. 11 & 12) having a liquid inlet (17; at “Oil In” in fig. 3), an air inlet (18), and a liquid outlet (incl. at least 19, 20 & 21; at “Oil Out” in fig. 3),
wherein the air inlet is adapted to introduce air into the housing to maintain a first air pocket (i.e., air pocket in region 12, indicated at “air pressure” in fig. 3) within the fluid chamber as liquid flows through the fluid chamber, 
wherein the liquid outlet is located outside the first air pocket (as shown in fig. 3; the liquid outlet is submerged and not located within an air pocket), and 
wherein the first air pocket is adapted to dissipate pulsations within liquid entering the housing via the liquid inlet prior to the liquid discharging via the liquid outlet (see below).

Regarding the limitation wherein the air pocket is adapted to dissipate pulsations within liquid entering the housing via the liquid inlet prior to the liquid discharging via the liquid outlet, as can be seen in fig. 3, the liquid entering the housing via the liquid inlet joins the body of liquid present in the region indicated at 11. This region is in communication with a second air pocket located in a domed upper section 25 which communicates via transfer tube 15 and a second body of liquid in region 12 with the first air pocket (see col. 3, lines 41-49). 
As a result of the above configuration, should a pressure pulsation occur in the liquid entering the housing at the liquid inlet, the pressure change would be transferred to the first air pocket in region 12 and would, by nature of being a gas, expand or contract accordingly, thereby at least partially dissipating the pulsation prior to the liquid discharging via the liquid outlet. 

Regarding the limitations wherein the pulsation dampener is for a condensate pump having a condensate pump outlet, and wherein the liquid inlet is connectable to the condensate pump outlet, as set forth in MPEP § 2114(II), a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. 
In the instant case, the recitations wherein the pulsation dampener is for a condensate pump having a condensate pump outlet and wherein the liquid inlet is connectable to the condensate pump outlet appear to be merely recitations of the manner in which the device is intended to be employed rather than particular structural limitations of the pulsation dampener. 
The device of Coderre (as otherwise modified in view of Bede and Baatz, below) is seen as reading on all of the structural limitations of the claim as set forth above and would, as understood, be capable for use with a condensate pump having a condensate pump outlet. Similarly, the liquid inlet as disclosed is connectable to a source of liquid and would, as understood, be capable for connection to a condensate pump outlet. 

Coderre does not explicitly disclose the additional limitations wherein the pulsation damper include a damper element connected to the liquid inlet and projecting into the fluid chamber to form a dampening fluid inlet channel, or wherein the air inlet includes a one-way valve adapted to selectively introduce air into the housing to maintain the first air pocket within the fluid chamber as liquid flows through the fluid chamber. 

Bede teaches (figs. 2 & 3) a pulsation dampener (3) comprising a housing (14, 15) defining a fluid chamber (as shown) having a liquid inlet (16) and a liquid outlet (17), and a first air pocket adapted to dissipate pulsations within liquid entering the housing at the liquid inlet prior to the liquid discharging via the liquid outlet (col. 4, lines 27-35). 
Bede further teaches that the pulsation damper may further comprise a damper element (19) connected to the liquid inlet (16) and projecting into the fluid chamber, forming a dampening fluid inlet channel (as shown in fig. 2). 
Bede suggests that such a damper element works to smooth out rapid changes in flow rate and, together with the air pocket, is effective to “smooth out or practically eliminate pressure pulses…and rapid flow-change pulses…” (col. 4, lines 36-59). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation damper of Coderre to include a damper element connected to the liquid inlet and projecting into the fluid chamber to form a dampening fluid inlet channel, in view of the teachings of Bede, as the use of a known technique (e.g., providing a liquid inlet of a gas / fluid reservoir device with a damper element projecting into a fluid chamber, forming a dampening fluid inlet channel, as in Bede) to improve a similar device (that of Coderre) in the same way (e.g., to smooth out rapid changes in flow rate; and/or, together with the air pocket(s), to smooth out or “practically eliminate” pressure pulses and rapid flow-change pulses, as suggested by Bede). 

Baatz teaches (fig. 3) a pulsation damper (46) for a pump (32; see fig. 2) comprising: 
a housing (incl. 72 & 74) defining a fluid chamber (incl. at least 70) having a liquid inlet (92) connectable to an outlet of the pump (via lines 42 & 44; see fig. 2), an air inlet (62), and a liquid outlet (incl. at least 94), wherein the air inlet includes a one-way valve (102) adapted to selectively introduce air into the housing to maintain a first air pocket (as shown in fig. 3; the air pocket above surface 120 of the fluid) within the fluid chamber as liquid flows through the fluid chamber.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Coderre such that the air inlet includes a one-way valve adapted to selectively introduce air into the housing to maintain the first air pocket within the fluid chamber as liquid flows through the fluid chamber, in view of the teachings of Baatz, as the use of a known technique (i.e. providing a one-way valve at a housing air inlet of an air / liquid reservoir device, as in Baatz) to improve a similar device (that of Coderre, having a housing air inlet) in the same way (e.g., to permit air to be supplied to the air pocket via an air supply source, while preventing undesired reverse flow from the housing to the air supply, etc., as suggested by Baatz: col. 4, lines 15-18). 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious.  

Regarding claim 2, the device of Coderre, as modified above, reads on the additional limitation wherein the pulsation damper further comprises at least one dividing wall (14; see fig. 2) protruding from an inner surface of the housing, thereby defining first and second regions within the fluid chamber.
It is noted that either region 11 or 12 may be seen as the “first region” as currently presented, with the other of 11 or 12 being the “second region”. 

Regarding claim 3, the device of Coderre, as modified above, reads on the additional limitation wherein the first region (region 12, in this interpretation) contains liquid and the first air pocket (see fig. 3; the region 12 contains both the first air pocket connected to the air inlet 18, and a body of liquid, indicated as “oil”).
Regarding claim 4, the device of Coderre, as modified above, reads on the additional limitation wherein the liquid inlet (17; at “Oil In” in fig. 3) is disposed within the first region (region 11, in this interpretation).
Examination note: while claims 3 & 4 rely on alternative interpretations of the “first region” it is noted that claim 4 does not depend from claim 3 as currently presented. Both claims depend instead from claim 2 which, as set forth above, supports both interpretations. 

Regarding claim 5, the device of Coderre, as modified above, reads on the additional limitation wherein the second region (region 11, in this interpretation) contains a second air pocket (i.e., the air pocket located within domed upper section 25; see fig. 3).
Examination note: while claims 4 & 5 rely on alternative interpretations of the “first region” and “second region” (i.e. region 11 is the first region in claim 4, and the second region in claim 5) it is noted that claim 5 does not depend from claim 4 as currently presented. Both claims depend instead from claim 2 which, as set forth above, supports both interpretations. 

Regarding claim 6, the device of Coderre, as modified above, reads on the additional limitation wherein the liquid outlet includes a wall that forms a portion of the dividing wall.
In particular, as can be seen from figures 2 & 3, a portion of the dividing wall 14 slopes towards and then along the liquid outlet, directing liquid toward the liquid outlet, and serves to hold / locate the plug 22 of the liquid outlet. As such, at least the portion of the dividing wall described above may also be considered a wall of the liquid outlet, meeting the limitation of the claim. 

Regarding claim 16, the device of Coderre, as modified above, reads on the additional limitation wherein the liquid inlet (17) is offset from the liquid outlet (incl. at least 19, 20 & 21). 
As seen in figs. 1-3, the liquid inlet is at least vertically and radially offset from the liquid outlet. 
Regarding claim 17, the device of Coderre, as modified above, reads on the additional limitation wherein the liquid inlet (17) terminates above the liquid outlet (incl. at least 19, 20 & 21). See figures 2 & 3 of Coderre. 

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coderre in view of Bede and Baatz as applied to claim 1 above, and further in view of Seidel-Peschmann et al. (US 6,119,728; hereafter Seidel-Peschmann). 
Regarding claim 11, Coderre discloses that the liquid inlet is connectable to a fluid system having a pump (e.g., col. 3, lines 50-55). Coderre does not explicitly disclose the additional limitation wherein the pulsation damper further comprises a deformable conduit connected to the liquid inlet, wherein the deformable conduit is configured to dissipate vibrations from a condensate pump.
Seidel-Peschmann teaches that it is known to use hoses (i.e. deformable conduits) to transport pressurized fluids in a fluid system which includes a pump (col. 1, lines 10-18). Seidel-Peschmann further teaches (e.g., fig. 1) a deformable conduit (10, col. 2, line 18: “an elastomeric hose”; including dampening assembly 8) configured to dissipate vibrations in such a fluid system (col. 1, lines 65-67; col. 2, lines 25-28; col. 4, lines 11-13) and, in particular, vibrations from the pump (e.g., a hydraulic feed pump). 
Seidel-Peschmann suggests that such an arrangement wherein a vibration dampening assembly is provided within an elastomeric hose may be provided in series in order to dampen vibrations and pulsations near their origin or in regions where noise is particularly pronounced; and may otherwise be provided at virtually any desired point along a hose line (col. 3, lines 28-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation damper of Coderre (as otherwise modified above) to utilize a deformable conduit (i.e., an elastomeric hose) connect the liquid inlet to the source of liquid (e.g., the fluid system, etc.), wherein the deformable conduit is configured to dissipate vibrations (e.g., from a pump), in view of the teachings of Seidel-Peschmann, as the application of a known technique (e.g., providing deformable, vibration-dissipating conduits [hoses] to transport fluids in a pump system, as in Seidel-Peschmann) to a known device ready for improvement (i.e., the pulsation damper of Coderre, having a liquid inlet ready for connection to a source of fluid) to yield predictable results (e.g. additional dampening of vibrations / pulsations in the system, including vibrations from the pump, etc., as suggested by Seidel-Peschmann).
With respect to the pump being a condensate pump, and the vibrations being from the condensate pump, as previously noted, these appear to be merely recitations of the manner in which the device is intended to be employed rather than further structural limitations of the pulsation dampener.

Regarding claim 12, with respect to the limitations wherein the deformable conduit is formed of a first flexible body segment having a first longitudinal axis and a second flexible body segment having a second longitudinal axis, and wherein the first and second longitudinal axes are noncolinear, the examiner notes that this limitation appears to read on any deformable conduit which has at least one bend along its length during use. As would be recognized by a person having ordinary skill in the art, deformable conduits (e.g., hoses) are routinely used to fluidly connect components which are located apart from each other, are offset or are relatively movable during operation and/or where a fluid conduit needs to be routed around one or more other components to complete a connection. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation damper of Coderre, as otherwise modified above, such that the deformable conduit is formed of a first flexible body segment having a first longitudinal axis and a second flexible body segment having a second longitudinal axis, and wherein the first and second longitudinal axes are noncolinear (e.g., by forming the deformable conduit to have at least one bend along its length), as a matter of routine engineering design, in order to fluidly connect the pulsation damper liquid inlet with a corresponding component of the fluid system via the deformable conduit in applications wherein these elements may be located apart from each other, are offset or relatively movable during operation and/or in applications where the deformable conduit needs to be routed around one or more other components to complete the connection.  
By way of example, see fig. 1 of Bede (US 2,896,862; cited above) which depicts deformable conduits (i.e. hoses) 4 and 8, each having at least one bend along their length such that they may be seen as having a first flexible body segment having a first longitudinal axis and a second flexible body segment having a second longitudinal axis, and wherein the first and second longitudinal axes are noncolinear. 
As a result, the limitations of claim 12 are seen as unpatentable over Coderre in view of Bede, Baatz and Seidel-Peschmann, as set forth above. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Coderre in view of Bede and Baatz as applied to claim 1 above, and further in view of Canatella (US 2017/0356556).
Regarding claim 18, while Coderre, as modified in view of Bede and Baatz above, includes a one-way valve, Coderre, Bede and Baatz do not explicitly disclose the additional limitation wherein the one-way valve is a duck-billed valve.
Canatella teaches a plurality of one-way valves for use within fluid systems, which may include connection to reservoir inlets and outlets (see abstract; para.34). The one-way valves taught include ball-type valves (figs. 1-6) and duck-billed valves (figs. 7-10). Canatella suggests (para. 43) that duck-billed valves and ball-type valves may be suitable alternatives.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation damper of Coderre (as otherwise modified in view of Baatz above to include an air inlet check valve, in general) such that the one-way valve is a duck-billed valve, in view of the teachings of Canatella, as the application of a known technique (e.g. providing a one-way check valve as a duck-billed valve, as in Canatella) to a known device ready for improvement (the device of Coderre, as modified in view of Baatz to include an air inlet one-way valve) to yield predictable results (e.g. to provide for simplified manufacture / reduction in parts as a duck-bill valve can be provided as a unitary flexible component as compared to a ball-type check valve which requires at least a separate ball and seat, etc.); or otherwise obvious as a combination of known prior art elements (i.e. the fluid system reservoir / damper device of Coderre, having an air inlet; and the duck-billed one-way valve of Canatella which, as suggested by Canatella, may be connected to a reservoir inlet) according to known methods (e.g., Baatz teaches that a one-way valve may be provided at an air inlet for a reservoir / damper device) to obtain predictable results (as previously described). 

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coderre in view of Bede and Baatz as applied to claim 1 above, and further in view of Peruzzi (US 4,793,775).
Regarding claims 19 & 20, Coderre does not explicitly disclose the additional limitations wherein a bottom wall of the housing is secured to the housing by a series of mechanical fastenings (claim 19); wherein the mechanical fastenings are any of interleaving protrusions and cantilevered connections between the bottom wall and housing walls (claim 20).
Peruzzi teaches (figs. 5-8) a pulsation damper / liquid-gas separating reservoir (56; col. 5, line 26 – col. 6, line 11) comprising a housing having an upper housing (72), a bottom wall (70), and a dividing wall (76). Peruzzi further teaches that the bottom wall (70) is secured to the upper housing (72) by a snap-fit connection comprising a series of mechanical fastenings (col. 3, lines 53-63). As can be seen in annotated figures 5 & 8, below, the mechanical fastenings of the snap-fit connection appear to be in the form of a series of interleaving protrusions (i.e., each side of the connection appears to have a protruding portion which interleaves with the other component) or cantilevered connections (at least the upper 
    PNG
    media_image1.png
    870
    1496
    media_image1.png
    Greyscale
joints appear to be cantilevered, thereby forming a cantilevered connection; see fig. 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Coderre (as otherwise modified above) such that the bottom wall is secured to the housing by a series of mechanical fastenings (claim 19), wherein the mechanical fastenings are interleaving protrusions or cantilevered connections between the bottom wall and housing walls (claim 20), in view of the teachings of Peruzzi, as the use of a known technique (i.e., forming a housing of a pulsation damper / fluid separator in such a manner, as taught by Peruzzi) to improve a similar device (the pulsation damper / fluid separator of Coderre) in the same way (e.g., enabling the housing to be economically manufactured in two halves and then easily assembled by snap-fit without the use of separate screws or welding, etc. to join the halves). 

Allowable Subject Matter
Claims 8-10 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further amended to address any applicable objections for informalities set forth in this action.
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered. Applicant’s amendments have overcome several grounds of rejection set forth in the previous action. However, several grounds of rejection under 35 U.S.C. § 103 remain in this action, or have otherwise been amended as necessitated by applicant’s amendments. 
With respect to applicant’s arguments that “Coderre is silent on there being any pulsations in the return oil”, “Coderre also explicitly states the reservoir should contain essentially no air during operation”, and “the purpose of Coderre is to eliminate any air from the reservoir”, these arguments are not found to be persuasive for at least the following reasons. 
First, it is noted that Coderre explicitly teaches that “the air in the air-oil chamber 12…pressurizes the air-oil chamber 12 oil directly and pressurizes the main oil chamber 12 oil through transfer tube 15. The air-oil chamber 12 volume provides for system oil expansion, system leakage, system differential volume, and required air volume” (col. 3, lines 39-49; see also, abstract, lines 5-7: “one chamber normally contains oil and an air volume for system expansion…”, lines 10-12: “the pressurized air in the first mentioned chamber pressurizes both chambers due to the transfer tube”). 
Thus, Coderre discloses that the air volume is intended to compensate for changes to the oil volume, in general (i.e. the reservoir of Coderre is an accumulator). As would be understood by a person having ordinary skill in the art, should a pressure pulsation occur in the liquid entering the housing at the liquid inlet, the pressure change would be transferred to the first air pocket in region 12 and would, by nature of being a gas, expand or contract accordingly, thereby at least partially dissipating the pulsation prior to the liquid discharging via the liquid outlet.
Similarly, with respect to applicant’s contentions that “the purpose of Coderre is to eliminate any air from the reservoir”, it is noted that Coderre does not disclose removing all air from the reservoir entirely, as appears to be suggested. Rather, as understood, while Coderre is concerned with removal of air entrained in the liquid in chamber 11, it explicitly discloses that pressurized air is to be added to chamber 12 for proper operation of the device. Moreover, while Coderre states that there should be “essentially” no air in the main chamber 11, Coderre nevertheless discloses a small air pocket in convex section 25, in communication with the transfer tube. 
With respect to applicant’s argument that “there would be no appreciable dampening effect by any air that was contained in the oil reservoir”, this argument is not found to be persuasive. As set forth above, Coderre still discloses that the air is intended to be in fluid communication with the liquid to pressurize the liquid, but is minimizing the interface therebetween so that air does not become entrained in the liquid stream. Since the air and liquid are still in fluid communication (the air is explicitly disclosed as pressurizing the liquid), any pressure pulsation in the liquid would at least partially propagate to the air volume and, through contraction or expansion of the air volume, would be at least partially dampened. 
With respect to applicant’s argument that “Bede is silent on the diffuser being relevant to vortex flows”, this argument is not found to be persuasive. Coderre is directed to “a liquid supply and storage tank” which can compensate for changes in volume (i.e., an accumulator) which has improved features for handling, e.g., vortexing of fluid. It is not solely an anti-vortexing device. Bede also involves an accumulator (i.e., a liquid supply and storage tank). 
With respect to applicant’s argument that “Coderre is clear that air creates problems in the reservoir and should be eliminated from the reservoir”, thus teaching away from a combination with Bede, this argument is not found to be persuasive. Coderre itself includes a pressurized air volume (in 12) in fluid communication with the liquid volume. Coderre seeks to minimize the interface between the air and the liquid to prevent air entrainment in the liquid stream, but still utilizes air in the reservoir to provide pressurization / compensation of liquid volume. A person of ordinary skill in the art would not reasonably find this to be “incompatible” with the teachings of Bede. 
In response to applicant's various argument that Coderre and Bede are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
As set forth in MPEP § 2141.01(a)(IV), it has been held that in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.
See also MPEP § 2141.01(a)(II), which states that, wherein structural similarities and functional overlap between references is readily apparent, the arts to which the references belong are reasonably pertinent. 
In this case, it is noted that applicant’s apparent field of endeavor is that of pulsation dampeners for dampening pulsations in flowing fluids (see para. 1). 
Coderre is directed to a hydraulic reservoir / accumulator compensating for changes in volume of a flowing fluid by providing a pressurized air volume in communication with the fluid. As would be recognized by a person having ordinary skill in the art, accumulators of this type, and Coderre in particular, are generally viewed as being within the field of endeavor of pulsation dampeners and, due to the functional overlap and close structural similarity, is reasonably pertinent to the applicant’s invention. Moreover, while patent office classifications are not necessarily dispositive with respect to analogy or non-analogy, it is noted that Coderre is classified under F16L 55/04, devices damping pulsations or vibrations in fluids. 
Bede is directed to an accumulator and explicitly discloses dampening pulsations. Thus, Bede is clearly within applicant’s field of endeavor and is reasonably pertinent. 
In view of the above, applicant’s arguments with respect to non-analogy are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753